DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed January 26, 2021 has been entered.  Claims 11 and 18 are cancelled, leaving claims 1-10, 12-17, 19, and 20 pending in this application.
The amendments to the claims have overcome the objections to the drawings and specification, as presented in the prior office action mailed October 27, 2020.

Claim Objections
Claims 8-10, 12-16, and 20 are objected to because of the following informalities: 
In claims 8 and 15, the “and” prior to the “retrieving g the one or more sections of each of the one or more data pages…” should be omitted,
The dependent claims are objected to for dependence on either claim 8 or 15. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0107595, as presented in applicant’s IDS) in view of Bruce et al. (US 2015/0012690), Shen et al. (US 8,140,764), and Ly et al. (US 2008/0183949).
Regarding claim 1, Jung teaches a system (Fig. 1, system 100) comprising: 
a first memory component comprising a first memory type (Fig. 1, CPU internal cache 112 comprising SRAM, see [0011]); 
a second memory component comprising a second memory type coupled to the first memory component (Fig. 1, element 125 of the In-SSD MM OS cache, part of the SSD volatile memory 124, described in [0020] to be a DRAM array), wherein the second memory type has a higher access latency than the first memory component (a request to the In-SSD cache is only sent in response to a cache miss; necessarily, the time to determine there is a cache miss and then send a request for accessing data from the In-SSD cache will be longer than the time to determine a cache hit in the internal cache and returning data); 
a third memory component of a third memory type coupled to the first memory component and the second memory component (Fig. 1, NVM 126, described in [0018] as an XPoint memory), wherein the third memory component has a higher access latency than the first and second memory components (the NVM array has a higher access latency than the In-SSD cache, see [0026]; as the In-SSD cache has a higher access latency than the CPU internal cache, see above, then necessarily the NVM array has a higher access latency than the CPU internal cache); 
a processing device, operatively coupled with the first memory component, the second memory component, and the third memory component, to perform operations (Fig. 1, controller 120 is disclosed to receive request from the OS for data and direct operations related to the In-SSD volatile memory and NVM, see [0013], as well as [0041] where operations include moving data between the NVM/In-SSD MM OS cache and the host system, caching the data, etc.) comprising: 
retrieving one or more sections of a data page stored at the third memory component (Figs. 2A and 2B are used for context; in response to a request 234 for a block of data received by the controller, the controller may move the block into a page of the DRAM in an action 236, see [0042]).
Jung fails to teach the operations comprising:
identifying a section of a data page stored in the first memory component; 
identifying access patterns associated with the data page and the section of the data page; 
determining to cache the data page at the second memory component based on the access patterns; 
retrieving the section of the data page stored in the first memory component;
combining the section of the data pages from the first memory component with the one or more additional sections of the data page from the third memory component into a contiguous page; and
copying the contiguous page to the second memory component. 
Jung’s disclosure is mostly related to aiding accessing data by utilizing the In-SSD MM OS cache, but does not discuss transfer of data from the internal CPU cache to the IN-SSD MM OS cache, or where this copying is based on access patterns.  Jung’s controller relied upon to teach the above limitation also does not track the data in the CPU internal cache.  While the OS 103 and associated CPU 110 is able to identify whether data is located in the internal CPU cache (see [0063] where the CPU can receive cache hit/miss signals), this is shown as separate from the controller controlling copying data from the NVM to the In-SSD cache.
Further, as Jung’s disclosure for moving requested blocks is discussed at a block level granularity, Jung fails to teach where when retrieving data from the third memory to second memory, the blocks copied are related within a given data page.
Bruce’s disclosure is related to providing a multilevel cache system using hybrid storage, and as such comprises analogous art.
As part of this disclosure, Bruce provides additional disclosure concerning the transfer of data out of the lowest caches, discussing flushing the L1 and L2 caches, as well as selection of victims.  As part of this, Bruce dedicates a portion of the disclosure to discuss moving data from the L1 cache to the L2 cache as opposed to flushing it to the storage, see [0175-0176].  In order to identify what data to move to the L2 cache, Bruce discloses using data access counts for blocks of data to identify those that are frequently accessed/evicted.
At a system level, Bruce shows in Fig. 1 how a storage controller 102 is able to include separate sub controllers to communicate with the different memories, see SDRAM controller 
As such, Bruce’s disclosure provides an obvious modification.  First, incorporating the tracking of access counts of data stored in Jung’s CPU internal cache, to identify those that merit caching in a lower level cache (in this case the IN-SSD MM OS cache) beyond just flushing to the underlying storage.  This modification reads upon the operations that Jung fails to teach, as Bruce’s disclosure’s use of access counts reads upon the identification of the section of a data page stored in the first memory component as well as identifying access patterns associated with the data and determining to cache the data page at the second memory component based on the access patterns, and the use of the access patterns to identify blocks to evict/move from the L1 to L2 cache reads upon the retrieving limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Bruce’s access count monitoring for L1 to L2 data movement into Jung’s hybrid system, as this provides some data that can still be prioritized for faster access from a second level cache compared to the underlying storage.  Further, one of ordinary skill in the art would recognize from Bruce the ability to incorporate this tracking across cache levels into a single controller.
	The combination of Jung and Bruce still fails to teach where the sections copied from the third memory component to the second memory component are related to the identified data page, as well as the amended limitations concerning the combining of sections and copying the contiguous page.

	As part of this, Shen discloses that instead of operating with sectors at a sector granularity, an entire line can be fetched from an underlying storage, see Col. 5, Lines 7-10.  Further, Shen discloses that this variable granularity can also apply to other inter-cache levels, such as the L2 and L3 caches, or L2/L3 caches and main memory, see Col. 6, Lines 10-15.
	An obvious modification can be identified: combining Shen’s use of full line fetching with Jung’s request handling.  Such a modification reads upon the limitation, as Bruce’s movement of blocks from the L1 to L2 cache is accompanied by fetching the remaining blocks of the line from underlying storage.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jung’s system to incorporate Shen’s full line fetching, as this allows the system to prefetch more sectors than simply the one’s being evicted, potentially aiding with spatial locality.
The combination of Jung, Bruce, and Shen fails to teach the amended limitations of combining the sections into a contiguous page and copying this page into the second memory component.
Ly’s disclosure is related to providing a partial page caching functionality in flash and as such comprises analogous art.
As part of this disclosure, Ly provides the ability, in the context of writing to a flash device, to merge different sectors within a DRAM to provide a full page of sectors, see [0031].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ly’s merging of multiple sectors within a single page of DRAM, as this full page provides for an easier writing to flash at a later time, as well as ensuring that related sectors maintain spatial locality by staying with a same page.
Regarding claim 2, the combination of Jung, Bruce, Shen, and Ly teaches the system of claim 1 and Jung further teaches wherein the third memory type corresponds to a cross-point array memory, see [0018], the second memory type corresponds to a dynamic random access memory (DRAM), see [0020], and the first memory type corresponds to static random access memory (SRAM), see [0011].
Regarding claim 7, the combination of Jung, Bruce, Shen, and Ly teaches the system of claim 1, but fails to teach wherein data stored at the third memory component is accessed at a higher granularity than data stored at the second memory component.  Jung accesses blocks in the In-SSD cache at a granularity of 64 bytes while accessing the XPoint array at a granularity of 512 bytes, see [0039], while Bruce’s blocks are sub-units within the cache line, see Fig. 6 showing blocks within the cache line of the flash cache, and Shen as disclosed in claim 1 combination does not provide for any explicit citation stating that the lower level memory is accessed at the sector granularity while accessing a higher L2 cache at a page granularity.  However, Shen does disclose the ability to access/fill different memory levels at different In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP § 2144.05(II)(A).
Regarding claim 8, the method comprises steps nearly identical to the operations performed by the processing device of claim 1, and can be taught according to the same rationale.  Examiner notes that not every limitation is identical, notably the retrieval of one or more remaining sections of each of the data pages in claim 8 differing from copying one or more additional sections of the data page in claim 1, but the rationale of the combination of Jung, Bruce, Shen, and Ly is still sufficient because the reliance on Shen incorporates a fetching a full cache line, including all related sectors, which clearly reads upon retrieving any remaining sections of a given data page. 
Claim 9 can be rejected according to the same rationale of claim 1. 
Regarding claim 10, the combination of Jung, Bruce, Shen, and Ly teaches the method of claim 8, wherein the information identifying host accesses corresponds to a number of times that a host system has requested access to a particular data page associated with the one or more sections of data pages (“A method to identify these blocks of data is to keep track of the data access counts,” Bruce [0176], as discussed in the claim 1 rationale) and additional data based on when the host accesses occurred (Bruce’s eviction from L1 to L2 is described as a combination of the LRU and LFU algorithm, see [0176]; as the LRU selects cache blocks for 
Regarding claim 12, the combination of Jung, Bruce, Shen, and Ly teaches the method of claim 8, wherein the first memory component is managed at a granularity corresponding to a size of a section of a data page (as discussed in reference to Bruce and Shen, as discussed in the claim 1 rationale, the SRAM handles blocks of data) and the second memory component is managed at a granularity corresponding to a size of a data page, wherein the size of a data page is larger than the size of a section of a data page (as discussed in the claim 1 rationale, Shen’s disclosure discusses managing the second memory component at a cache line granularity, which is disclosed to be a lower granularity than the sector).
Claims 13 and 14 can be rejected according to the same rationale of claim 2. 
Regarding claim 15, Jung teaches a processing device performing a method identical to that of claim 8 and can be rejected according to the same rationale.  Jung does not disclose a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform this method.
Bruce discloses that, in the context of a caching system, the techniques can be implemented as a program stored in a computer readable medium, see [0197].
An obvious combination is to combine Bruce’s disclosure of a computer readable medium storing instructions to perform the caching techniques with Jung’s system.  This combination reads upon the limitation.

Claims 16, 17, 19, and 20 are rejected according to the same rationale of claims 1, 10, 12, and 2 respectively.
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Bruce, Shen, and Ly and further in view of Joshi et al. (US 2013/0198459, hereinafter “Joshi”).
Regarding claim 3, the combination of Jung, Bruce, Shen, and Ly teaches the system of claim 1, but fails to teach wherein the access patterns comprise an aggregation of a plurality of sections included in the data page.  Bruce’s disclosure, relied upon to teach the access data, only discloses access counts for a given block.
Joshi’s disclosure is related to transferring cache data around based on access metrics and as such comprises analogous art.
As part of this disclosure, Joshi discloses tracking access metadata at a cache page level, specifically associating each cache tag with a given page as well as the usage characteristics of each tag, see [0074].  Further, Joshi explicitly discloses in [0074] that there are a plurality of 
An obvious substitution can be identified: substituting Bruce’s block level metrics with Joshi’s page level metrics.  Such a substitution reads upon the claim, as tracking access of a page is necessarily an aggregation of the access data for each of the sectors within the page.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Bruce’s block level metrics for Joshi’s page level metrics, as both elements are known in the art prior to the effective filing date, and as both are related to tracking the same information of access metrics, one of ordinary skill in the art would recognize that simply changing granularity of data tracked would result in a normal expectation of continued operation of Jung’s system. 
Regarding claim 4, the combination of Jung, Bruce, Shen, Ly, and Joshi teaches the system of claim 3, wherein the data cached at the second memory component is also stored at the third memory component, (Figs. 2A and 2B are used for context; in response to a request 234 for a block of data received by the controller, the controller may move the block into a page of the DRAM in an action 236, see [0042], where copying is an explicitly mentioned operation, teaching that the data is found as copies in both the DRAM and XPoint array).
The combination fails to explicitly teach wherein the third memory component has a higher data capacity than the first memory component and the second memory component.  However, altering storage size of components such that the third memory component has a higher capacity than the first and second memory components is a matter of routine optimization, and “[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP § 2144.05(II)(A).  
Regarding claim 6, the combination of Jung, Bruce, Shen, and Ly teaches the system of claim 1, but fails to teach wherein the processing device is further to determine whether data is to be cached at the second memory component based on access data associated with page cache tags and sector cache tags used to track data access patterns.
Joshi’s disclosure is related to transferring cache data around based on access metrics and as such comprises analogous art.
As part of this disclosure, Joshi discloses tracking access metadata at a cache page level, specifically associating each cache tag with a given page as well as the usage characteristics of each tag, see [0074].  Further, Joshi explicitly discloses in [0074] that there are a plurality of sectors within each page, with metadata identifying the sectors and validity of the sectors.
An obvious combination can be identified: combining Bruce’s block level metrics with Joshi’s page level metrics as well as the specific association of tags and metrics.  Such a combination reads upon the claim, as Joshi’s page-tracking is based on the use of cache page tags, as well as metadata to identify the valid sectors contributing to the access metrics.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Bruce’s block level metrics with Joshi’s page level metrics and tag tracking, as both elements are known in the art prior to the effective filing date, and as both are related to tracking the same information of access metrics, one of ordinary skill in the art would recognize that using tags to associate metric data with particular sectors and . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Bruce, Shen, Ly, and Joshi and further in view of Lee et al. (US 2015/0169238, hereinafter “Lee”).
The combination of Jung, Bruce, Shen, Ly, and Joshi teaches the system of claim 3, but fails to teach wherein the first memory component, second memory component, third memory component and a cache manager are located within a hybrid dual in-line memory module and wherein the cache manager communicates with a host system through a variable latency interface protocol.
While Jung does disclose the use of DIMM’s to aid in transferring data, see for example [0026, 0039], this DIMM is not understood to actually contain the memory components as cited in claim 1.
Lee’s disclosure is related to a hybrid memory module and as such comprises analogous art.
As part of this disclosure, Lee depicts a HVDIMM implementation of a hybrid memory device, see Fig. 2, with a non-volatile memory (HV-Flash 220), volatile memory (HV-DRAM 210), and a controller for managing communication and transfer of data (HV-controller 230), where the controller also contains the ability to implement SRAM memory to serve as another buffer for data, see [0104].
An obvious substitution can be identified: substituting Jung’s SSD device for a DIMM implementation as depicted by Lee.  With this substitution, the SRAM, DRAM, and XPoint 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Jung’s SSD with Lee’s DIMM.  Both elements are known in the art, and as the presence of volatile and non-volatile memories are still present, then operating the DIMM would continue as before, and one of ordinary skill in the art would recognize that there’s an expectation for continued operation of the device.

Response to Arguments
Applicant’s arguments filed January 26, 2021 have been considered but are moot.  A new reference Ly has been cited in the current grounds of rejection, and applicant has not had an opportunity to address it.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2010/0161890) discloses merging sectors in a cache with sectors retrieved from flash memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The limitations about combining the sections retrieved into a single page were THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139